DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites, “wherein a height of the conductive plates in the Z-axis direction is greater than a height of the conductive microfiber in the Z-axis direction.”  This language is not defined in the specification as originally filed.  Instead the originally filed specification discloses:  “As described above, the conductive microfibers 120 extend in conductive plate 130 has a length in the Z-axis direction so as to correspond to the length of the conductive microfibers 120 in the Z-axis direction [emphasis added]” at page 33 and "Accordingly, as illustrated in Figs. 5 and 6, the conductive microfibers 120 have an arbitrary length 'H' in the Z-axis direction [emphasis added]" at page 42.  The original disclosure fails to teach these features for both the conductive plates and the conductive microfiber. Instead, the specification as originally fails to disclose “a height of the conductive plates in the Z-axis direction” as claimed, and the drawings as originally filed fail to illustrate “a height of the conductive plates in the Z-axis direction.” Therefore, the comparison “wherein a height of the conductive plates in the Z-axis direction is greater than a height of the conductive microfiber in the Z-axis direction [emphasis added]” is unsupported.  Additionally, the drawing as originally filed discloses “an arbitrary length 'H' in the Z-axis direction” only for the conductive microfibers 120 in Figs. 6 and 7 (instead of Figs. 5 and 6 as stated at page 42) and fails to illustrate another length ‘H’ for the conductive plates.  See excerpts below.


    PNG
    media_image1.png
    571
    603
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    563
    598
    media_image2.png
    Greyscale
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a height of the conductive plates in the Z-axis direction is greater than a height of the conductive microfiber in the Z-axis direction" in lines 3-4.  The original disclosure states instead that "conductive plate 130 has a length in the Z-axis direction so as to correspond to the length of the conductive microfibers 120 in the Z-axis direction [emphasis added]" at page 33 and illustrates in Figs. 6 and 7 "the conductive microfibers 120 have an arbitrary length 'H' in the Z-axis direction [emphasis added]" at page 42. Therefore, the original disclosure appears to teach that  the length of the conductive plates in the Z-axis direction correspond to the to the length ‘H’ of the conductive microfibers in the Z-axis direction and not “greater than” as stated in lines 3-4 of claim 21.  Although clear on its face, claim 21 is indefinite because a conflict or inconsistency between the claimed subject matter and disclosure as originally filed renders the scope of the claim uncertain or inconsistent with the disclosure.  See MPEP § 2173.03.
New claim 22 recites the phrase “wherein the rubber structure comprises a first protrusion portion disposed outside of the fixing groove, and a width of the first protruded outwardly [“protruded outwardly” of the electric wire 124 and of the rubber 122]. In addition, the first protrusion portion 122b and the second protrusion portion 122a are spaced apart from each other. Accordingly, the rubber 122 can be fitted into the fixing groove 124a such that the first protrusion portion 122b is positioned on the upper portion of the fixing groove 114a and the second protrusion portion 122a is positioned on the lower side of the fixing groove 114b [emphasis added].”
 Allowable Subject Matter
Claims 1 and 3-13 are allowed.
Regarding independent claim 1, the closest prior art of record is considered to be Woodruff and Sunshine.  The prior art fails to teach “the electrification apparatus further  comprises a rubber structure coupled with the conductive microfiber and inserted into 
 Regarding independent claim 6, the teaching of Woodruff and Sunshine fails to teach the rubber structure includes a first protrusion portion and a second protrusion portion which protrude outward and are spaced apart from each other, wherein the first protrusion portion is positioned at one side of the fixing groove, and wherein the second protrusion portion is positioned at the other side of the fixing groove.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide said rubber structure that includes a first protrusion portion and a second protrusion portion which protrude outward and are spaced apart from each other, wherein the first protrusion portion is positioned at one side of the fixing groove, and wherein the second protrusion portion is positioned at the other side of the fixing groove because none of the prior art of record suggests these modifications.  
Regarding independent claim 22, the teaching of Woodruff and Sunshine fails to teach the structural limitations recited in the last three lines of the claim that are:  “wherein the rubber structure comprises a first protrusion portion disposed outside of the fixing groove, and a width of the first protrusion portion is greater than a width of the fixing groove.”  Claim 22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 23-26, which depend from claim 22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Claim 21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Remarks
Applicant’s remarks, see pages 8-10, filed April 30, 2021, with respect to the specification, the drawings, and claims 1, 2, 5, 7, 11, and 13 have been fully considered and are persuasive.  The objection of the specification, the drawings, and claims 1, 5, 7, 11, and 13 has been withdrawn. Applicant’s remarks, see page 10, with respect to claims 1, 2, 4-7, 9, and 11 have been fully considered and are persuasive.  The rejection of claims 1, 4-7, 9, and 11 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 27, 2021




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776